DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/20 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 11-12, 15, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restuccia et al. (US 2016/0082691).
Regarding claim 1, Restuccia et al. teaches a surface protection system (paragraph [0011]) comprising: a single layer comprising a matrix material, an electrically-conductive 
Regarding claim 2, Restuccia et al. teaches wherein the electrically-conductive network comprises a metal (paragraph [0044]).
Regarding claim 3, Restuccia et al. teaches wherein the electrically-conductive network comprises copper (paragraph [0044]). 
Regarding claim 6, Restuccia et al. teaches wherein the fiber reinforcement material comprises carbon fiber (paragraph [0035]).
Regarding claim 8, Restuccia et al. teaches wherein the matrix material comprises epoxy resin (paragraphs [0045] and [0080]).
Regarding claim 11, Restuccia et al. teaches a composite structure (See Abstract) comprising: a composite substrate (matrix resin impregnating fiber layer(s) 22, 23, or 24, paragraph [0026] and/or plurality of prepreg plies, paragraph [0093]); and the surface protection system (paragraph [0011]) applied to the composite substrate (Fig. 3), wherein the surface protection system comprises: a single layer comprising a matrix material, an electrically-conductive network, supported by the matrix material (a carbon veil embedded in matrix resin, paragraph [0028]) and a fiber reinforcement material, supported by the matrix material 
Regarding claim 12, Restuccia et al. teaches wherein the composite substrate comprises carbon fiber-reinforced plastic (paragraphs [0089] and [0094]).
Regarding claim 15, Restuccia et al. teaches a component of an aircraft comprising the composite structure of Claim 11 (paragraph [0100]).
Regarding claim 22, Restuccia et al. teaches wherein the electrically conductive elements comprise wire segments (paragraph [0028]).
Regarding claim 23, Restuccia et al. teaches wherein the electrically conductive network comprises aluminum (paragraph [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (US 2016/0082691) in view of Hebert et al. (US 2010/0151239).
Restuccia et al. is relied upon as disclosed above.
Regarding claim 9, Restuccia et al. teaches fails to teach an ultraviolet electromagnetic radiation protection layer on a first surface of the single layer.
However, Hebert et al. teaches a surface protection system comprising a fiber reinforced resin matrix composite laminate (paragraph [0006]) and further comprising an ultraviolet electromagnetic radiation protection layer on a surface of the layer (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an ultraviolet electromagnetic radiation protection layer on a first surface of the single layer of Restuccia et al. in order to protect the underlying layer(s) from damage by UV radiation (Hebert et al., paragraph [0027]).
Regarding claim 10, Restuccia et al. teaches wherein the carrier layer is on a second surface of the single layer that faces away from the first surface of the single layer (matrix resin impregnating fiber layer 24 or release paper, paragraphs [0026] and [0094]).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (US 2014/0154496) in view of Zielinski et al. (US 2013/0015292).
Restuccia et al. is relied upon as disclosed above.
Regarding claims 13 and 14, Restuccia et al. fails to teach further comprising a paint layer and a primer layer.
However, Zielinski et al. teaches a composite structure comprising a composite substrate and a surface protection system used in a component of an aircraft (See Abstract, paragraph [0048], Fig. 3) a paint layer on the surface protection system, and further comprising a primer layer positioned between the surface protection system and the paint layer (paragraphs [0048] and [0070], Fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a paint layer and a primer layer positioned between the surface protection system and the paint layer in the composite structure of Restuccia et al. in order to provide a coating of color and to enhance adhesion between layers, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (US 2014/0154496) in view of Sang et al. (US 2014/0154496).
Restuccia et al. is relied upon as disclosed above.
Regarding claim 21, Restuccia et al. teaches wherein the single layer includes an organic polymer resin (paragraph [0080]), but fails to teach having ultraviolet electromagnetic radiation protection properties.
However, Sang et al. teaches a surface protection system (See Abstract) comprising: a layer comprising a matrix material, an electrically-conductive network comprising electrically conductive elements dispersed throughout the matrix material (paragraphs [0019]-[0020], and [0039]), and a fiber reinforcement material (paragraph [0013]), wherein the layer includes an organic polymer resin having ultraviolet stabilizers (paragraphs [0020] and [0036]), i.e. having ultraviolet electromagnetic radiation protection properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include ultraviolet stabilizers in the layer of Restuccia et al. in order to withstand exposure to ultra-violet radiation (Sang et al., paragraphs [0008] and [0036]).
Response to Arguments
Applicant's arguments filed 11/04/20 have been fully considered but they are moot because the rejection does not rely on Hata et al. The Restuccia et al. reference teaches the limitations of amended claim 1 as set forth above.
Applicant amended claim 1 to include a “single” layer, the electrically conductive elements are “directly” physically “connected” and a carrier on a surface of the single layer and delete “dispersed”. Applicant have overcome 35 USC 112, rejections of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787